     Case 3:18-cv-03367-B Document 8 Filed 01/16/19                 Page 1 of 3 PageID 37


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


FRANCIS SCHAEFFER COX,

                  Plaintiff,                           Case No: 3:18-cv-3367-B
v.

BENBELLA BOOKS, INC., at al

                  Defendants.




 PLAINTIFF’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE OF JANUARY
 11, 2019 AND REQUEST FOR LEAVE TO PROCEED WITHOUT LOCAL COUNSEL

       Plaintiff Francis Schaeffer Cox (“Cox”) hereby submits the following in response to this

Court’s Order to Show Cause of January 11, 2019 ordering Plaintiff to show cause why local

counsel has not yet appeared on its behalf. ECF No. 7. Based on the following, Plaintiff

respectfully requests that this Court waive the local counsel requirement pursuant to LR

83.10(a), as such a waiver will prejudice no party or this Court.

       Plaintiff Cox has retained Mr. Larry Klayman (“Mr. Klayman”) to represent him on a pro

bono basis in this case. Plaintiff Cox is currently incarcerated at FCI Terre Haute in Indiana, and

as such, can not afford to retain local counsel to represent him in this case, since it would

definitely come at considerable financial cost. This case can only proceed with Mr. Klayman’s

pro bono representation.

       Mr. Klayman has been licensed to practice in the Northern District of Texas since August

9, 2002, Exhibit 1, and has filed and litigated numerous cases in this judicial district. Mr.

Klayman litigated these cases on his own, without local counsel, so he is familiar with the local

rules of the Court, and has attended all required in person hearings set by the Court. Mr.


                                                 1
     Case 3:18-cv-03367-B Document 8 Filed 01/16/19                  Page 2 of 3 PageID 38


Klayman’s public interest advocacy practice operates nationwide, as he files cases on behalf of

clients from coast to coast and just about everywhere in-between. Mr. Klayman is willing to, and

frequently does travel to courts all around the country to attend hearings, make oral arguments,

and to satisfy any requirements and duties imposed by the local courts.

       In this regard, Mr. Klayman will personally handle any duties that would traditionally be

assigned to “local counsel” under LR 83.11(b), including “present[ing[ and argu[ing] a party’s

position at any hearing called by the presiding judge.” Thus, local counsel would not be required

for this matter to proceed. Counsel for Defendant Benbella Books, Michael McCabe, has

indicated that he does not object to the relief sought herein.

       WHEREFORE Plaintiff respectfully requests that this Court waive the local counsel

requirement, as Mr. Klayman, as has been the case in prior cases, can handle all matters,

particularly since Plaintiff, who has been and is allegedly wrongfully incarcerated in the Federal

Detention Institution in Terre Haute, Indiana for the last seven years, is not able to pay legal fees

and costs for a local counsel.

Dated: January 16, 2019                                Respectfully submitted,

                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
                                                   Klayman Law Group, P.A.
                                                   2020 Pennsylvania Ave, NW, #800
                                                   Washington, DC, 20006
                                                   Tel: (310) 595-0800
                                                   Email: leklayman@gmail.com

                                                   Attorney for Plaintiff




                                                  2
    Case 3:18-cv-03367-B Document 8 Filed 01/16/19              Page 3 of 3 PageID 39


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

January 16, 2019


                                                   /s/ Larry Klayman




                                              3
